DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (US 11,047,459 B2) in view of Winkler et al. (US 2016/0186825 A1).
Regarding claim 1, Tashiro et al. discloses a ball screw device comprising:
a screw shaft (32) that has a first helical groove (39) on an outer circumference (the outer surface of 32) thereof;
a nut (33) disposed on an outer circumferential side of the screw shaft and having a second helical groove (41) on an inner circumference thereof;
a plurality of balls (35) disposed between the first helical groove and the second helical groove;
a stopper (49) disposed at an end portion (where 51 is located) of the second helical groove (see Figure 3A; element 49 is provided at an end portion of the nut); and
a spring body (36) disposed between the stopper and an end portion ball (the ball to the left of 36a in Figure 3A) closest to the stopper out of the balls and the stopper, the spring body including:
a first coil spring (36A) arrayed along the first helical groove and the second helical groove, the first coil spring having:
a first spring middle portion (the middle portion of 36A); and
a first spring end portion (the right end portion of 36A in Figure 3A); and
a second coil spring (36B) arrayed along the first helical groove and the second helical groove, the second coil spring being adjacent to the first coil spring, the second coil spring having:
a second spring middle portion (the middle portion of 36B); and
a second spring end portion (the left end portion of 36B in Figure 3A), the second spring end portion being in contact with the first spring end portion (Column 6 / Lines 37-39).
Tashiro et al. does not disclose that the first spring end portion has a higher rigidity than the rigidity of the first spring middle portion, and that the second spring end portion has a higher rigidity than the rigidity of the second spring middle portion.
Winkler et al. teaches a spring body (10) that has a spring end portion (24) of which rigidity is higher than rigidity of a spring middle portion (22) (Paragraph 0019 / Lines 12-17) for the purpose of increasing the lateral rigidity thus preventing the spring end portion from jumping out of the nut (Paragraph 0019 / Lines 12-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second spring end portions of each coil spring of Tashiro et al. to have a higher rigidity than the rigidity of a respective spring middle portion for the purpose of increasing the lateral rigidity thus preventing the spring end portion from jumping out of the nut, as taught by Tashiro et al.
Regarding claim 2, Tashiro et al. in view of Winkler et al. discloses that coils in the first spring end portion are in direct contact with no gap therebetween (the orientation of 24 is viewed as being solid as shown in Figure 3; Winkler et al.) when compressed under a load at which the first spring middle portion exhibits elastic compression deformation, due to a pitch (P2; Winkler et al.) at the first spring end portion being narrower than a pitch (P1; Winkler et al.) at the first spring middle portion (see Figure 3; Winkler et al.).
Regarding claim 3, Tashiro et al. in view of Winkler et al. discloses that coils in the first spring end portion are in direct contact with no gap therebetween (the orientation of 24 is viewed as being in a solid state as shown in Figure 3; Winkler et al.).
Regarding claim 6, Tashiro et al. discloses that the second coil spring is closer to the stopper than is the first coil spring (see Figure 3A), the first coil spring is closer to the end portion ball than is the second coil spring (see Figure 3A).
Tashiro et al. in view of Winkler et al. does not disclose that a spring constant of the second coil spring is smaller than a spring constant of the first coil spring.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a spring constant of the second coil spring being smaller than a spring constant of the first coil spring because when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR Int'l. Co. v. Teleflex Inc., 127 S.Ct. 1742 (2007).  The second coil spring can only have a spring constant that is larger, smaller, or the same as the spring constant of the first coil spring thus there are a finite number of configurations of the coil springs.  Having the first coil spring have a smaller spring constant than the second coil spring would allow for rotational movement in the invention to happen more easily.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed June 3, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that because the spring of Winkler has a different use than the spring body in the present claims from Page 4 of the Remarks, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance, Winkler teaches the benefits of having one end of a coil spring having a higher rigidity than another part of a coil spring, and the coil spring being located between first and second helical grooves in a ball screw device.  Given the similarity in structure(s) between Tashiro et al. and Winkler, one of ordinary skill in the art would have found it obvious to teach the benefits of Winkler onto the structure of Tashiro et al.
The Applicant argued on Page 4 of the Remarks that “Only the contact portion that is in contact with (the present application’s) first stopper 26 of nut 19 has a higher rigidity than that a spring middle portion. In contrast, amended claim 1 recites "the second spring end portion being in contact with the first spring end portion." This feature can permit a plurality of springs in the spring body to remain stable.”
The term “portion” allows for a greater amount of the coil spring to be viewed as the first or second end portion.  It appears that the Applicant is trying to argue that only the contact portions of the first and second coil springs have the higher rigidity which is not actually claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Winkler teaches the benefits of having one end of a coil spring having a higher rigidity than another part of a coil spring, and the coil spring being located between first and second helical grooves in a ball screw device.  Given the similarity in structure(s) between Tashiro et al. and Winkler, one of ordinary skill in the art would have found it obvious to teach the benefits of Winkler onto the structure of Tashiro et al.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656